DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on May. 18, 2018. Applicant’s requests for USPTO to retrieve electronic priority applications are received on Feb. 04, 2019 and Apr. 08, 2021. It is noted, however, an attempt by the office to electronically retrieve, under the priority document exchange program, the foreign application KR 10–2018–0057158 to which priority is claimed has failed on Apr. 15, 2021.  
The examiner respectfully requests the applicant to submit the foreign priority documents to USPTO at their earliest convenience. 
Claim Objections
Claim 1 is objected to because of the following informalities: 
The phrase “consisting essentially” should be “consisting essentially of.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims are rejected as follows:
Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being obvious over Watson et al., US 2,386,282 A (“Watson”) in view of Lei, CN 204717865 (“Lei”)1, Katayama, JP 06221632 (“Katayama”)2 and Choi et al., US 2011/0291305 (“Choi”).   
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being obvious over Watson in view of Lei, Katayama, Choi and Kwon. 
Claim 1 is directed to an air purifier comprises a case. The case has one side formed with an air inlet. The other side of the case is formed with an air outlet. The air purifier also comprises a lower surface of the case is formed with a coupling recess.  The air purifier comprises a filter, which is mounted to the other side of the case.  The air purifier comprises a support part, which 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. MPEP 2111.03(Ⅲ). “Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” MPEP 2111.03(III). Here, the applicant does not explicitly disclose what the basic and novel characteristics actually are in the instant specification or claims. Spec. dated Feb. 04, 2019 (“Spec.”) and claims dated Mar. 30, 2021 (“Claims”). Therefore, for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." MPEP 2111.03(Ⅲ). 
Watson discloses an air purifier (i.e., dust sampling collector 10). Watson Fig. 1, p. 3, ll. 7–10. Watson’s dust sampling collector is an air purifier because dust will be separated from the air flow during the dust collecting process. The air purifier 10 comprises a case (i.e., the Venturi tube 13). Id. at Fig. 1, p. 3, ll. 7–10. The case 13 comprises an inlet 22 on one side (i.e. left side of tube 13). The case 13 comprises an outlet on the other side (i.e., right side) of the case. Id. at Fig. 1, p. 3, ll. 32–36. The air purifier 10 also comprises a lower surface of the case 13 is formed with a coupling recess (downwardly extending hollow shaft 14). Id. at Fig. 1, p. 3, ll. 11–14. The air purifier 10 comprises a filter, which is mounted to the other side of the case.  The air purifier Id. The support part 15 is formed on the lower surface of the case 13 to support the case 13. Id. The coupling recess 14 includes a rotating body connected so that the case rotates. Id. The air purifier comprises a rudder (i.e., vane 17) that adjusts a direction so that the case 13 rotates according to a wind direction. Id. at Fig. 1, p. 3, ll. 15–22. , which is connected to an upper surface of the case and adjusts a direction so that the case rotates according to a wind direction. 
Watson does not explicitly discloses a filter that is mounted to the other side (i.e., right side) of the case 13. Additionally, Watson does not disclose that the rudder 17 is connected to an upper surface of the case 13. 
However, Watson discloses that its dust separation and collecting device could be a filter. Id. at p. 3, ll. 13–22. 
Additionally, in the analogous art of air purifiers, Lei discloses a filter (i.e., second filter mesh 7) located on the other side (i.e., outlet side) of case. Lei Fig. 1, p. 2. It is noted here that the area of Lei’s shell 1 bounded by box 11 corresponds to the “case” and therefore the second filter 7 is located at the other side of the case opposite from the inlet.  This interpretation is consistent with the reference because Lei discloses a water tank 8 located at the air outlet, and it would been obvious for the reservoir 8 to be removable from Lei’s shell 1 because separation of parts. MPEP 2144.04(V)(D). Additionally, it would have been obvious for the reservoir 8 to be removable from Lei’s shell 1 because it is common within the art for a humidifier reservoir to be removable from a humidifying apparatus so that the reservoir can be refilled with water. See e.g., Choi [0067].  Therefore, it would have been obvious to modify Watson to include a filter at the other side of the case 13 because such location is recognized in the outdoor air purifier art as being suitable to install filters. 
For the limitation of that having a rudder connected to an upper surface of the case, Watson’s vane 17 is connected to a lower surface of case 13. Watson Fig. 1.  
In the analogous art of roof top wind powered devices with rudders, Katayama discloses a rudder connected to an upper surface of the case (i.e., direction-detecting plate D attached on the upper surface of the hood A) and adjusts a direction so that the case rotates according to a wind direction (i.e., direction-detecting plate D detects the direction of the wind and directs the hood to rotate according to the wind direction). Katayama Fig. 6, ps. 1–2. It would have been obvious to replace Watson’s vane 17 at a lower surface of case 13 with Katayama’s direction-detecting plate D at an upper surface of case 13 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 

    PNG
    media_image1.png
    582
    523
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    710
    1008
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    598
    799
    media_image3.png
    Greyscale

Claim 2 is directed to the air purifier of claim 1. The filter is a roll filter, includes one pair of rollers mounted to an upper portion and a lower portion of an end portion of the other side of the case, and is wound around the roller. 
While modified Watson teaches a dust collecting filter mounted to the other side of the case 13 as discussed in claim 1, modified Watson does not teach that the dust collecting filter is a roll filter or one pair of rollers mounted to an upper and lower portion of the an end portion of the other side of case 13.   However, in the analogous art of air purifiers, Kwon teaches a roller type filter 31 (Kwon Fig. 4, p. 3) with one pair of rollers (drum 33, Kwon Fig. 4, p. 3) mounted to an upper portion (first support sheet material 13, Kwon, Fig. 4, p. 3) and a lower portion (second support sheet material 14, Kwon, Fig. 4, p. 3). Kwon further teaches that the roll filter is wound around the roller (ends curling of the filter element, Kwon Fig. 4, p. 1). Additionally, Kwon teaches that roller type filter has the benefits of improved air filter efficiency, extended replacement cycle of built-in filter, and ease of use. Kwon p. 1. It would have been obvious to modify Watson’s dust collecting filter to be a roller type filter as disclosed by Kwon for the benefits of improved air filter efficiency, extended replacement cycle of built-in filter and ease of use. Kwon p. 1. 
Claim 3 requires that the rotating body rotates 360˚.  
While modified Watson teaches that the rotating case 13 rotates according to wind direction, modified Watson does not explicitly teach that case 13 rotates 360 degrees. However, it would have been obvious that the case 13 will rotate 360˚ since Watson discloses that the case 13 rotates according to the wind direction.  Wind could come in all directions and thus the case 13 rotates 360˚. 
Claim 4 is directed to the air purifier of claim 1. The rudder includes a rudder body part and a rudder wing part. A portion from one side to the other side of a lower end of the rudder body part is connected from a center portion of the case to the other side of the case. A curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller.
Modified Watson discloses that the rudder includes a rudder body part (see Katayama’s direction detection plate D in annotated Fig. 6) and a rudder wing part (see Katayama’s direction detection plate D in annotated Fig. 6). Katayama Fig. 6. A portion from one side to the other side of a lower end of the rudder body part is connected from a center portion of the case to the other side of the case (i.e., lower end of direction detection plate D is connected to the Watson’s case 13 from a center portion of the Watson’s case 13 to the other side of Watson’s case 13 the same way as the direction detection plate D connects from a center portion of Katayama’s shell A to the other side of Katayama’s shell A). Id. 
As for the limitation of “a curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller,” while modified Watson does not explicitly teach that a curvature of a lower end of one side of the rudder wing part facing the roller is the same as a curvature of the roller, it is well within the ambit of one of ordinary skill in the art to cut a notch at the lower end of one side of Katayama’s direction detection plate D facing Kwon’s drum 33 to accommodate Kwon’s drum 33, which would give the same curvature for the direction detection plate D and Kwon’s drum 33 around the matching area.

    PNG
    media_image3.png
    598
    799
    media_image3.png
    Greyscale

Claim 5 is directed to claim 1. The coupling recess is formed at a point of 5 to 45% of a vertical length of the upper surface of the case in a direction of the air inlet in a center of the lower surface of the case.  
Modified Watson discloses that the coupling recess 14 is formed at a point of 5–45% of a vertical length of the upper surface of the case in a direction of the air inlet 22. Watson Fig. 1.  

Response to Arguments
Prosecution is reopened. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lei is located in the record as the 5-page Foreign Reference dated Sep. 4, 2020. Lei’s corresponding machine translation is located in the record as the 4-page Non Patent Literature dated Sep.4, 2020.  The examiner relies on the machine translation for text interpretation and the original document for figure interpretation. 
        2 Katayama is located in the record as the 9-page Foreign Reference dated Sep. 4, 2020. Katayama’s corresponding machine translation is located in the record as the 8-page Non Patent Literature dated Sep.4, 2020.  The examiner relies on the machine translation for text interpretation and the original document for figure interpretation.